Case: 10-30459     Document: 00511519447          Page: 1    Date Filed: 06/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 23, 2011
                                     No. 10-30459
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GREGORY JAMES CATON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 2:04-CR-20075-1


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
        Gregory James Caton appeals the 24-month sentence imposed by the
district court following the revocation of his supervised release. He argues that
the district court reversibly erred by failing to consider the imprisonment range
set forth in the policy statement of U.S.S.G. § 7B1.4 and by failing to articulate
adequate reasons for deviating from that range.
        Caton did not raise in the district court the arguments that he presents to
this court. This court’s review is therefore limited to plain error. See United

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30459     Document: 00511519447      Page: 2   Date Filed: 06/23/2011

                                   No. 10-30459

States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). Caton must show that
there is an error that is clear or obvious and that the error affects his substantial
rights. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If these
factors are established, the court has discretion to correct the forfeited error, but
only if the error seriously affects the fairness, integrity, or public reputation of
the judicial proceedings. Id.
      The record, which includes the probation officer’s dispositional report,
indicates that the district court implicitly considered the sentencing range set
forth in the policy statements of the Guidelines. To the extent that Caton is
contending that the district court erred by failing to consider the correct
guidelines range, his argument fails to establish plain error as he fails to argue,
and the record does not suggest, that the district court would have imposed a
lesser sentence had it more explicitly considered the correct guidelines range.
See United States v. Davis, 602 F.3d 643, 650-51 (5th Cir. 2010); United States
v. Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009). Also, the district
court’s comments throughout the revocation hearings and prior to the
pronouncement of sentence reflect extensive consideration of the nature and
circumstances of Caton’s violations of the conditions of his supervised release,
as well as significant consideration of Caton’s personal history and
characteristics.    Therefore, the record reflects implicit consideration of the
factors set forth in § 3553(a)(1). The district court thus provided adequate
reasons for the sentence imposed. See Whitelaw, 580 F.3d at 262-65. Further,
Caton does not assert that a more thorough explanation by the district court
would have changed his sentence. He has therefore failed to show that any error
regarding the adequacy of the district court’s reasons affected his substantial
rights. See id at 264-65.
      The judgment of the district court is AFFIRMED.




                                         2